UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-7460



FRANKIE L. MCCOY, SR.,

                                              Plaintiff - Appellant,

          versus


WILLIAM BRUDER, Lieutenant; DAVID C. DOZIER,
O.I.C., CO II; UNKNOWN NAMED DEFENDANTS,
Individual and Official Capacity; THOMAS
MCPHERSON, Nurse; CHARLES HAMPSEY; GARY SMITH,
Lieutentant (RCI); DORINE WHITE (MHC); COR-
RECTIONAL MEDICAL SERVICES, INCORPORATED,

                                           Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Benson E. Legg, District Judge. (CA-99-
3026-L)


Submitted:   February 22, 2001             Decided:   March 1, 2001


Before WIDENER and WILLIAMS, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Frankie L. McCoy, Sr., Appellant Pro Se. John Joseph Curran, Jr.,
Attorney General, Gloria Wilson Shelton, OFFICE OF THE ATTORNEY
GENERAL OF MARYLAND, Baltimore, Maryland; Philip Melton Andrews,
John Augustine Bourgeois, KRAMON & GRAHAM, Baltimore, Maryland, for
Appellees.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Frankie L. McCoy, Sr., a Maryland inmate, appeals the district

court’s order granting summary judgment to Defendants and denying

relief on his 42 U.S.C.A. § 1983 (West Supp. 2000) complaint.    We

have reviewed the record and the district court’s opinion and find

no reversible error.    Accordingly, we affirm on the reasoning of

the district court.    See McCoy v. Bruder, No. CA-99-3026-L (D. Md.

Sept. 11, 2000).   We deny Appellant’s motion for appointment of

counsel.   We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.




                                                           AFFIRMED




                                  2